Title: To James Madison from William J. Walsh, 17 May 1816
From: Walsh, William J.
To: Madison, James



Sir
Dublin No. 20 Kildare street May 17, 1816

I had the honor, of forwarding you a package per the ship, Sally of New Castle, Cox Master, which sailed from this port, in September Last and arrived in new york, the 27 of November following.  I intrusted the package to the Care of the mate of the Sally, who is Brother to the Capt.  He told me his name was Cox, and an american born and pledged himself to me that he would put it in the post office in New york.  It was directed, Honbe. James Madison, President, United States, Washington, America.The Contents of that package with great respect I should have supposed, would have induced the President, to direct an answer as requested, as nothing Could have induced me to take the Liberty of addressing, the President of the united states, but a firm Conviction of his high honor, and attachment, to that, happy soil God, ordained he should preside over.  The particulars were fully detailed in this package, With proofs, and samples, enclosed which must if put in execution, be of Great service to the states.  I have the honor to be With great respect Sir your hum. ob servant &c &c 

Wm. J. Walsh, Archt.


